DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 and 20 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 10 and 20, the claim recites the limitation “the corresponding error handling involves the UE accepts the NAS message and the UE also transmits a 5GSM status message with a proper error cause”.
the limitation is not clear because, it is not clear how accepting the NAS message and transmitting a 5GSM status message with a proper error cause are part of the error handling.
The claims are unclear because there is lack of clarity in the claims. Since the claims should be self-consistent and able, alone, to unambiguously define the subject matter of the invention, said limitation should be clearly discloses performing a corresponding error handling upon the UE detecting an IP 3 tuple error after receiving and accepting the NAS message.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 11-12 and  18 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (EP3934291), in view of Ouyang et all (US20200382605), in further view of Wang  (US20210184965).

	Regarding claim 1, the cited reference Kim discloses a method (¶0091 discloses an operation where the PCF 114 may perform a UE policy update procedure with the AMF 112 to provide the policy information to the UE 120), comprising: receiving a non-access-stratum (NAS) message by a User Equipment (UE) in a mobile communication network, wherein the NAS message carries a UE Route Selection Policy (URSP) rule configuration (¶0086 discloses the PCF 114 may insert the policy information into a NAS message ... and transmit the NAS message to the AMF 112...The AMF 112 may transmit the NAS message (that is, policy container) containing the policy information received from the PCF 114 to the UE 120 where ¶0123 further discloses that the AMF 112 may transmit the NAS message for the policy received from the PCF 114...to the UE 120...The message may include the URSP); determining an IP 3 tuple component from a traffic descriptor (TD) contained in the URSP rule (¶0079 discloses that the URSP is the abbreviation of a UE Route Selection Policy and corresponds to information indicating rules … to be used when the UE 120 performs data transmission and reception…The URSP includes a traffic descriptor and a route selection descriptor. The traffic descriptor may include a destination IP 3 tuple (address, protocol ID, and port number). However, Kim does not explicitly teach performing a corresponding error handling upon the UE detecting an IP 3 tuple error of the IP 3 tuple component; and handling the URSP rule upon the UE detecting no IP 3 tuple error.
	In an analogous art Ouyang teaches handling the URSP rule upon the UE detecting no IP 3 tuple error (¶0007 discloses that the information of the application includes an Internet Protocol (IP) 3-tuple of the application… the terminal can determine, based on the IP 3-tuple of the application or the identifier of the application carried in the information of the application, whether the information of the application matches a traffic descriptor in a URSP rule corresponding to the application. ¶0064 discloses that the terminal detects that the information of the application matches the traffic descriptor. “Detect” means that an identifier of the application is the same as an application identifier in the traffic descriptor, or an IP address in traffic of the application is the same as an IP address in the traffic descriptor. the information of the application may include an IP 3-tuple of the application or the identifier of the application. In this way, the terminal can determine, based on the IP 3-tuple of the application or the identifier of the application carried in the information of the application, whether the information of the application matches a traffic descriptor in a locally stored URSP rule corresponding to the application. Then, when the information of the application matches the traffic descriptor, the terminal can perform S202 where step S202 is disclosed in ¶0068-¶0070 which discloses in S202 the terminal starts running the application, the information of the application is considered matched. After the application starts running, the terminal determines a corresponding PDU session for the application, and then route the traffic of the application on the PDU session and ¶0119 also discloses that when a PDU session parameter carried in the first message matches the first route selection components, the terminal routes the traffic of the application on the PDU session that matches the first route selection components.).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ouyang because when the application matches a traffic descriptor (traffic descriptor) of a URSP rule of the terminal, the terminal may route traffic of the application on a corresponding PDU session based on route selection components (route selection components) recorded in a route selection descriptor (route selection descriptor) in the URSP rule.
However, Ouyang does not explicitly teach performing a corresponding error handling upon the UE detecting an IP 3 tuple error of the IP 3 tuple component.
In an analogous art Wang teaches performing a corresponding error handling upon the UE detecting an IP 3 tuple error of the IP 3 tuple component (¶0157-¶0158 discloses that when a traffic descriptor in the URSP rule includes a plurality of parameters such as an IP descriptor (the IP descriptor is disclosed in Ouyang’605 as an IP 3-tuple (¶0063), the UE determines whether the traffic of the application matches both the plurality of parameters. In a case that the traffic of the application does not match the URSP rule, nothing is performed or other logic is 
performed).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Wang where the UE determines whether to perform the URSP rule based on whether an application run on the UE matches the traffic descriptor in the URSP rule.

	Regarding claims 2 and 12, the combination of reference Kim, Ouyang, and Wang  discloses all limitations of claims 1 and 11 respectively. Ouyang further discloses wherein the IP 3 tuple component comprises at least one of a destination IP address field, a destination port field, and a protocol identifier field (¶0063 discloses that the IP 3-tuple includes a destination IP address or a destination IPv6 network prefix, a destination port number, and an identifier of a protocol).

	Regarding claims 8 and 18, the combination of reference Kim, Ouyang, and Wang  discloses all limitations of claims 1 and 11 respectively. Wang further discloses wherein the corresponding error handling involves the UE ignores the URSP rule (¶0158 discloses that In a case that the traffic of the application does not match the URSP rule, nothing is performed).

	Regarding claim 11, the claim is drawn to a User Equipment (UE) performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (EP3934291), in view of Ouyang et all (US20200382605), in further view of Wang  (US20210184965), in further view of 3GPP (ETSI TS 124 526 V15.0.0 (2018-09)).

	Regarding claims 3 and 13, the combination of reference Kim, Ouyang, and Wang  discloses all limitations of claims 1 and 11 respectively. However, the combination does not explicitly teach wherein the TD comprises a TD component type ID indicating an IP 3 tuple component type.
In an analogous art 3GPP teaches wherein the TD comprises a TD component type ID indicating an IP 3 tuple component type (Page 16 discloses that The traffic descriptor field is of variable size and contains a variable number of traffic descriptor components. Each traffic descriptor component shall be encoded as a sequence of a one octet traffic descriptor component type identifier and a traffic descriptor component value field).

    PNG
    media_image1.png
    512
    542
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of 3GPP where each URSP rule includes one traffic descriptor, and the traffic descriptor is used for determining whether a specific service matches the URSP rule.
	Regarding claims 4 and 14, the combination of reference Kim, Ouyang, and Wang  discloses all limitations of claims 3 and 13 respectively. 3GPP further discloses wherein the TD further comprises one or more TD component type ID indicating an IP component type, a Port component type, or a Protocol component type followed by a content of the corresponding TD component (Page 16 discloses traffic descriptor component type identifier).
	
    PNG
    media_image1.png
    512
    542
    media_image1.png
    Greyscale

	
Claims 5-7, 9-10, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (EP3934291), in view of Ouyang et all (US20200382605), in further view of Wang  (US20210184965), in further view of 3GPP2 (ETSI TS 124 501 V15.3.0 (2019-05)).

Regarding claims 5 and 15, the combination of reference Kim, Ouyang, and Wang  discloses all limitations of claims 1 and 11 respectively. However, the combination does not explicitly teach wherein the UE detects the IP 3 tuple error when there is no field in the IP 3 tuple component.
In an analogous art 3GPP2 teaches wherein the UE detects the IP 3 tuple error when there is no field in the IP 3 tuple component (Page 449 section A.2 discloses that: Cause #95 – Semantically incorrect message: This 5GMM cause is used to report receipt of a message with semantically incorrect contents).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of 3GPP2 where the UE take actions when a semantically incorrect contents is received or determined.

Regarding claims 6 and 16, the combination of reference Kim, Ouyang, and Wang discloses all limitations of claims 1 and 11 respectively. However, the combination does not explicitly teach wherein the UE detects the IP 3 tuple error when there is no field in the IP 3 tuple 
component.
In an analogous art 3GPP2 teaches wherein the UE detects the IP 3 tuple error when there is no field in the IP 3 tuple component (Page 200 section 7.5.1 discloses:  when on receipt of a message, a) an "imperative message part" error; or b) a "missing mandatory IE" error is diagnosed The UE shall proceed as follows: the UE shall return a status message (5GMM STATUS or 5GSM STATUS depending on the EPD) with cause #96 "invalid mandatory information").
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of 3GPP2 where the UE take actions when a semantically incorrect contents is received or determined.

	Regarding claims 7 and 17, the combination of reference Kim, Ouyang, and Wang  discloses all limitations of claims 1 and 11 respectively. However, the combination does not explicitly teach wherein the UE detects the IP 3 tuple error when there is other semantic or syntactic error in the IP 3 tuple component.
In an analogous art 3GPP2 teaches wherein the UE detects the IP 3 tuple error when there is other semantic or syntactic error in the IP 3 tuple component (Page 292 section 7.8 discloses that  when a message with semantically incorrect contents is received, the UE shall return a status message (5GMM STATUS or 5GSM STATUS depending on the EPD) with cause #95 "semantically incorrect message". Page 449 discloses that Cause #95 – Semantically incorrect message this 5GSM cause is used to report receipt of a message with semantically incorrect contents).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of 3GPP2 where the UE take actions when a semantically incorrect contents is received or determined.

	Regarding claims 9 and 19, the combination of reference Kim, Ouyang, and Wang  discloses all limitations of claims 1 and 11 respectively. However, the combination does not explicitly teach wherein the corresponding error handling involves the UE rejects the NAS message or the UE transmits a 5GSM status message with a proper error cause.
In an analogous art 3GPP2 teaches wherein the corresponding error handling involves the UE rejects the NAS message or the UE transmits a 5GSM status message with a proper error cause (Page 200 section 7.5.1 discloses:  when on receipt of a message, a) an "imperative message part" error; or b) a "missing mandatory IE" error is diagnosed. The UE shall proceed as follows: the UE shall return a status message (5GMM STATUS or 5GSM STATUS depending on the EPD) with cause #96 "invalid mandatory information").
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of 3GPP2 where invalid information is detected the UE report it to the network.

Regarding claims 10 and 20, the combination of reference Kim, Ouyang, and Wang  discloses all limitations of claims 1 and 11 respectively. Kim further discloses the UE accepts the NAS message (¶0086 discloses the PCF 114 may insert the policy information into a NAS message ... and transmit the NAS message to the AMF 112...The AMF 112 may transmit the NAS message (that is, policy container) containing the policy information received from the PCF 114 to the UE 120 where ¶0123 further discloses that the AMF 112 may transmit the NAS message for the policy received from the PCF 114...to the UE 120...The message may include the URSP. The UE will use the URSP which means is accepted [emphasis added]). However, the combination does not explicitly teach the corresponding error handling involves the UE transmits a 5GSM status message with a proper error cause.
In an analogous art 3GPP2 teaches the corresponding error handling involves the UE transmits a 5GSM status message with a proper error cause (Page 292 section 7.8 discloses that  when a message with semantically incorrect contents is received, the UE shall return a status message (5GMM STATUS or 5GSM STATUS depending on the EPD) with cause #95 "semantically incorrect message". Page 449 discloses that Cause #95 – Semantically incorrect message this 5GSM cause is used to report receipt of a message with semantically incorrect contents).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of 3GPP2 where invalid information is detected the UE report it to the network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462